DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3 June 2022 has been entered.

Response to Amendment
The amendment of 3 June 2022 has been entered.
Disposition of claims:
	Claims 1-13 and 16 have been amended.
	Claims 14-15 and 17-19 are cancelled.
	Claims 1-13 and 16 are pending.
The amendment to claim 7 has overcome the objection to claim 7 set forth in the last Office action. The objection has been withdrawn.
The amendment to claim 7 has overcome the rejections of claims 7-9 under 35 U.S.C. 112(b) set forth in the last Office action. The rejections have been withdrawn.
The amendments to claim 1 have overcome the rejection of claims 1-4, 15, and 19 under 35 U.S.C. 103 as being unpatentable over Lee et al. (KR 20140083897—machine translation relied upon) (hereinafter “Lee ‘897”) set forth in the last Office action. However, as outlined below. New grounds of rejection have been made.

Response to Arguments
Applicant’s arguments, see sections D through H of the reply filed  3 June 2022 with respect to the rejections of claims 1-5 and 15 under 35 U.S.C. 103 as being unpatentable over Kim et al. (WO 2018/110958 A1—machine translation relied upon) (hereafter “Kim”) set forth in the last Office action; the rejection of claim 16 under 35 U.S.C. 103 as being unpatentable over Kim et al. (WO 2018/110958 A1—machine translation relied upon) (hereafter “Kim”) and further in view of Lamansky et al. (US 2002/0182441 A1) (hereafter “Lamansky”) set forth in the last Office action; the rejections of claims 6-10, 14, and 17 under 35 U.S.C. 103 as being unpatentable over Kim et al. (WO 2018/110958 A1—machine translation relied upon) (hereafter “Kim”) and further in view of Kondakova ‘516 (US 2007/0252516 A1) (hereafter “Kondakova”) and Tominaga et al. (JP 2003-133075 – machine translation relied upon) (hereafter “Tominaga”) and as evidenced by Zheng et al. (CN 103435597—machine translation relied upon) (hereafter “Zheng”) and Park et al. (US 2017/0213968 A1) (hereafter “Park”) set forth in the last Office action; the rejection of claim 18 under 35 U.S.C. 103 as being unpatentable over Kim et al. (WO 2018/110958 A1—machine translation relied upon) (hereafter “Kim”) in view of Kondakova ‘516 (US 2007/0252516 A1) (hereafter “Kondakova”) and Tominaga et al. (JP 2003-133075 – machine translation relied upon) (hereafter “Tominaga”), and further in view of Lamansky et al. (US 2002/0182441 A1) (hereafter “Lamansky”) set forth in the last Office action; and the rejections of claims 6, 11-14, and 17 under 35 U.S.C. 103 as being unpatentable over Kim et al. (WO 2018/110958 A1—machine translation relied upon) (hereafter “Kim”), and further in view of in view of Kondakova ‘516 (US 2007/0252516 A1) (hereafter “Kondakova”) and Lee et al. (US 2017/0047527 A1) (hereafter “Lee ‘527”) and as evidenced by Aziz et al. (US 2006/0022590 A1) (hereafter “Aziz”) and Yu et al. (US 2012/0273764 A1) (hereafter “Yu”) set forth in the last Office action have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant’s arguments, see section I of the reply filed 3 June 2022 with respect to the rejection of claims 1-4, 15, and 19 under 35 U.S.C. 103 as being unpatentable over Lee et al. (KR 20140083897—machine translation relied upon) (hereinafter “Lee ‘897”) set forth in the last Office action have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant’s arguments, see subsection 1 of section J of the reply filed 3 June 2022, with respect to any potential rejection over WO 2018194278 have been fully considered and are persuasive. No rejections based upon WO 2018/194278 have been applied.

Applicant’s arguments, see subsection 2 of section J of the reply filed 3 June 2022, with respect to any potential rejection over US 2020/0161563 have been fully considered and are persuasive. Specifically, the statement of common ownership is persuasive. No rejections based upon US 2020/0161563 have been applied.
However, It is noted that the arguments with respect to the translation of KR 10-2017-0093029 are not persuasive. While Applicant asserts that a verified translation has been supplied, this does not appear to be correct. Applicant is correct that a translation of KR 10-2017-0093029 was supplied on 22 November 2021. However, as described in MPEP §§ 215 and 216, a translation of said application has not been made of record in accordance with 37 CFR 1.55. 37 CFR 1.55 states that if an English language translation of a non-English language foreign application is required, it must be filed together with a statement that the translation of the certified copy is accurate. Such a statement has not been filed for the supplied translation of KR 10-2017-0079209.

Applicant’s arguments, see subsection 3 of section J of the reply filed 3 June 2022, with respect to any potential rejection over US 2019/0363261 have been considered but are moot because the new grounds of rejection do not rely on US 2019/0363261.
However, It is noted that the arguments with respect to the translation of KR 10-2017-0093029 are not persuasive. While Applicant asserts that a verified translation has been supplied, this does not appear to be correct. Applicant is correct that a translation of KR 10-2017-0093029 was supplied on 22 November 2021. However, as described in MPEP §§ 215 and 216, a translation of said application has not been made of record in accordance with 37 CFR 1.55. 37 CFR 1.55 states that if an English language translation of a non-English language foreign application is required, it must be filed together with a statement that the translation of the certified copy is accurate. Such a statement has not been filed for the supplied translation of KR 10-2017-0079209.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Son et al. (US 2021/0135118 A1) (hereafter “Son”).
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216. Specifically, 37 CFR 1.55 states that if an English language translation of a non-English language foreign application is required, it must be filed together with a statement that the translation of the certified copy is accurate. Such a statement has not been filed for the supplied translation of KR 10-2017-0079209.
Regarding claims 1-3: Son discloses an organic optoelectronic device comprising an anode and a cathode facing each other {paragraphs [0186]-[0189] and [0196] as well as Table 1: Embodiment 31}.
The organic optoelectronic device comprises an organic layer disposed between the anode and the cathode, the organic layer including a light-emitting layer {paragraphs [0186]-[0189] and [0196] as well as Table 1: Embodiment 31}.
The light-emitting layer comprises the compound shown below as a host material for Ir(ppy)3, which is a phosphorescent dopant {(paragraphs [0186]-[0189] and [0196] as well as Table 1: Embodiment 31), (paragraphs [0180]-[0181]: Compound A-131)}.

    PNG
    media_image1.png
    629
    530
    media_image1.png
    Greyscale

[AltContent: textbox (Son’s Compound A-131)]

Son’s Compound A-131 does not have the structure of the instant Chemical Formula 1-1 because the triazine ring comprises carbazole as a substituent. The carbazole does not have the structure of either of the instant Ar1 or Ar2. Son does not exemplify a compound similar to Son’s Compound A-131 in which each of the instant Ar1 and Ar2 is an aryl group or a group represented by the instant Chemical Formula A.
However, Son teaches that the compounds of the disclosure of Son has the structure of Chemical Formula 1 of Son, shown below {(paragraph [0008]: The compounds of the disclosure have the structure of Chemical Formula 1, shown below.), (paragraph [0059]: The compounds having the structure of Chemical Formula 1 of Son are exemplified by Compounds A-1 through A-140.), (p. 34, Compound A-131)}.

    PNG
    media_image2.png
    614
    886
    media_image2.png
    Greyscale

[AltContent: textbox (Son’s Chemical Formula 1)]

Son’s Compound A-131 has the structure of Son’s Chemical Formula 1 where: Ar1 is dibenzothiophene; A is the carbazolyl group bonded through the N atom; B is the carbazolyl group bonded through a benzene ring.
Son teaches that A and B can have the structure of one of Chemical Formulas 2 through 5 of Son {paragraphs [0014]-[0015]}. The carbazolyl group of Son’s Compound A-131 that is bonded through the N atom has the structure of Son’s Chemical Formula 2, and the carbazolyl group of Son’s Compound A-131 that is bonded through a benzene ring has the structure of Son’s Chemical Formula 4 {paragraphs [0014]-[0015]}. 
Son teaches Compound A-73 and A-94, shown below, where both groups A and B are carbazolyl groups bonded through the N atom as in Son’s Compound A-131 and shown below {paragraphs [0144]-[0145] and [0159]-[0160]}.
   
    PNG
    media_image3.png
    675
    496
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    693
    586
    media_image4.png
    Greyscale

Thus, the circled group above is a known alternative to the substituent that is the carbazolyl group bonded through the benzene ring of Son’s Compound A-131.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Compound A-131 of by substituting the carbazolyl group bonded through the benzene ring of Son’s Compound A-131 (boxed above) with the carbazolyl group bonded through the N atom of the compounds of Son shown directly above (circled), based on the teaching of Son. The substitution would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The selection of the circled group of Son shown above would have been a choice from a finite number of identified, predictable solutions (the exemplified groups A and B of Son), with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, one of ordinary skill in the art would have been motivated to select suitable and optimum combinations of substituent and substituent positions to be used to make compounds for use in an organic light-emitting device in order to produce optimal organic light emitting devices.
The resultant compound would have the structure shown below.

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Son et al. (US 2021/0135118 A1) (hereafter “Son”) as applied to claim 1 above, and further in view of Lamansky et al. (US 2002/0182441 A1) (hereafter “Lamansky”).
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216. Specifically, 37 CFR 1.55 states that if an English language translation of a non-English language foreign application is required, it must be filed together with a statement that the translation of the certified copy is accurate. Such a statement has not been filed for the supplied translation of KR 10-2017-0079209.
Regarding claim 16: Son teaches all of the features with respect to claim 1, as outlined above.
Son does not exemplify a display device comprising the organic optoelectronic device of Son described above.
Lamansky teaches the use of organic electroluminescent devices in display devices {paragraph [0139]}. Lamansky teaches that flat panel displays utilizing organic light emitting devices (which are organic electroluminescent devices) would have bright colors, wide viewing angle, low power requirements, broad temperature ranges, and thin form factor {paragraph [0010]}.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have further modified the organic optoelectric device of Son to be part of a display device, based on the teachings of Lamansky. The motivation for doing so would have been to provide a display device with bright colors, wide viewing angle, low power requirements, broad temperature ranges, and thin form factor, as taught by Lamansky.

Claims 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Son et al. (US 2021/0135118 A1) (hereafter “Son”) as applied to claim 1 above, and further in view of Kondakova ‘516 (US 2007/0252516 A1) (hereafter “Kondakova”) and Tominaga et al. (JP 2003-133075 – machine translation relied upon) (hereafter “Tominaga”) and as evidenced by Zheng et al. (CN 103435597—machine translation relied upon) (hereafter “Zheng”) and Park et al. (US 2017/0213968 A1) (hereafter “Park”).
It is noted that claims 6-13 do not appear to be fully supported by KR10-2017-0079209, because KR10-2017-0079209 does not describe organic light emitting devices comprising a compound that is a combination of the instant Chemical Formula 3 and the instant Chemical Formula 4. Therefore, supplying a verified translation of KR 10-2017-0079209 along with a statement that the translation of the certified copy is accurate will not overcome these rejections.
Regarding claims 6-10: Son teaches all of the features with respect to claim 1, as outlined above.
Son does not teach that the light emitting layer comprises a second host material.
Kondakova ‘516 discloses an organic light emitting device comprising an anode, a cathode, and an organic layer between the anode and the cathode {Kondakova ‘516: Fig. 1 and paragraphs [0011], [0088], and [0347]-[0355]}.
The organic layer includes an emission layer, including a first host and a second host {Kondakova ‘516: (Fig. 1 and paragraphs [0011], [0088], [0204], and [0352]: The device comprises a light emitting layer.), (paragraphs [0011], [0016], and [0204]: The light emitting layer comprises two host materials.)}.
The first host is a hole transporting host material, which can be carbazole derivative {(paragraphs [0011], [0236], and [0289]: The light-emitting layer comprises a hole transporting co-host.), (paragraphs [0017] and [0265]: The hole transporting co-host can be a carbazolyl derivative.)}.
The second host is an electron transporting host material, which can be a 1,3,5-triazine derivative {(paragraphs [0011], [0211], and [0289]: The light-emitting layer comprises an electron transporting co-host.), (paragraphs [0211] and [0227]: The electron transporting host can be a 1,3,5-triazine derivative.)}.
The Examiner is equating the modified Son’s Compound A-131—which is a 1,3,5-triazine derivative—with the second host.
Kondakova ‘516 teaches that an emission layer containing two or more host materials have improved film morphology, electrical properties, light emission efficiency, and lifetime {paragraph [0209]}.
At the time the invention was effectively filed, it would have been obvious to have modified the organic light emitting device of Son by using an emission layer comprising two host materials, based on the teaching of Kondakova ‘516. The motivation for doing so would have been to provide an emission layer with improved film morphology, electrical properties, light emission efficiency, and lifetime, as taught by Kondakova ‘516.
Son as modified by Kondakova ‘516 does not teach that the hole transporting host is a compound having the structure of the instant Formula 2.
As outlined above, Kondakova ‘516 teaches that the hole transporting host can be a carbazole derivative.
Tominaga teaches an organic electroluminescent device {paragraph [0018]}. The light-emitting comprises the carbazole derivative shown below as a host material {(paragraph [0018]), (p. 6, ¶ [0025]; The compound having the carbazole skeleton can be used as a hole transporting material or as a host material.), (p. 8, ¶ [0034]; The compound having the carbazole skeleton is exemplified by the compounds on pp. 5-6.), (paragraphs [0020], [0039], and [0041]; the luminescent material can be a phosphorescent material or a fluorescent material)}.
[AltContent: textbox (Tominaga’s Host Material)]
    PNG
    media_image6.png
    202
    348
    media_image6.png
    Greyscale


Therefore, Tominaga’s host material shown above was a known carbazole derivative host material at the time of the invention.
Furthermore, Tominaga teaches that the host materials of Tominaga provide organic light-emitting devices with high durability, high efficiency, and high color purity {paragraphs [0007] and [0058]}.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have further modified the optoelectric device of Son as modified by Kondakova ‘516 by substituting the generalized carbazole derivative hole transport host of Kondakova ‘516 with Tominaga’s host material, based on the teaching of Kondakova ‘516 and Tominaga. The substitution would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to be used to make an organic light-emitting device.
Tominaga’s host material has the structure of the instant Chemical Formula 2 where: m is 0; R8 to R10 are hydrogen; m is 0; L1 is a single bond; Y1 is unsubstituted biphenyl; L2 is a single bond; Y2 is an unsubstituted biphenyl. Tominaga’s host material has the structure of the instant C-8 where: *-L1Y1 is B-2; *-L2Y2 is B-2.
A light emitting layer comprising two host material and a light emitting material is a composition.

Claims 6 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Son et al. (US 2021/0135118 A1) (hereafter “Son”) as applied to claim 1 above, and further in view of in view of Kondakova ‘516 (US 2007/0252516 A1) (hereafter “Kondakova”) and Lee et al. (US 2017/0047527 A1) (hereafter “Lee ‘527”) and as evidenced by Aziz et al. (US 2006/0022590 A1) (hereafter “Aziz”) and Yu et al. (US 2012/0273764 A1) (hereafter “Yu”).
It is noted that claims 6-13 do not appear to be fully supported by KR10-2017-0079209, because KR10-2017-0079209 does not describe organic light emitting devices comprising a compound that is a combination of the instant Chemical Formula 3 and the instant Chemical Formula 4. Therefore, supplying a verified translation of KR 10-2017-0079209 along with a statement that the translation of the certified copy is accurate will not overcome these rejections.
Regarding claims 6 and 11-13: Son teaches all of the features with respect to claim 1, as outlined above.
Son does not teach that the light emitting layer comprises a second host material.
Kondakova ‘516 discloses an organic light emitting device comprising an anode, a cathode, and an organic layer between the anode and the cathode {Kondakova ‘516: Fig. 1 and paragraphs [0011], [0088], and [0347]-[0355]}.
The organic layer includes an emission layer, including a first host and a second host {Kondakova ‘516: (Fig. 1 and paragraphs [0011], [0088], [0204], and [0352]: The device comprises a light emitting layer.), (paragraphs [0011], [0016], and [0204]: The light emitting layer comprises two host materials.)}.
The first host is a hole transporting host material, which can be carbazole derivative {(paragraphs [0011], [0236], and [0289]: The light-emitting layer comprises a hole transporting co-host.), (paragraphs [0017] and [0265]: The hole transporting co-host can be a carbazolyl derivative.)}.
The second host is an electron transporting host material, which can be a 1,3,5-triazine derivative {(paragraphs [0011], [0211], and [0289]: The light-emitting layer comprises an electron transporting co-host.), (paragraphs [0211] and [0227]: The electron transporting host can be a 1,3,5-triazine derivative.)}.
The Examiner is equating the modified Compound A-131 of Son—which is an 1,3,5-triazine derivatives—with the second host.
Kondakova ‘516 teaches that an emission layer containing two or more host materials have improved film morphology, electrical properties, light emission efficiency, and lifetime {paragraph [0209]}.
At the time the invention was effectively filed, it would have been obvious to have modified the organic light emitting device of Son by using an emission layer comprising two host materials, based on the teaching of Kondakova ‘516. The motivation for doing so would have been to provide an emission layer with improved film morphology, electrical properties, light emission efficiency, and lifetime, as taught by Kondakova ‘516.
Son as modified by Kondakova ‘516 does not teach that the hole transporting host is a compound having the structure of a combination of the instant Formulas 3 and 4.
As outlined above, Kondakova ‘516 teaches that the first host is a hole transporting host.
Aziz teaches that indolocarbazole derivatives are hole transporting materials {paragraph [0083]}.
Lee ‘527 teaches an organic light emitting device (OLED) comprising an anode, a cathode, and an organic layer disposed between the anode and the cathode {abstract, paragraphs [0008], [0037]-[0040], and [0056]-[0057]}.
The organic layer comprises an emissive layer which can comprise the compound shown below as a host material along with a phosphorescent dopant {(paragraph [0008]: The organic layer comprises an emissive layer, which comprises a first host having the structure if Lee ‘527's formula 1.), (paragraph [0035]: The compounds having the structure of Lee ‘527’s formula 1 are exemplified by the compounds on pp. 6-73.), (p.9, compound C-23), (paragraphs [0008] and [0038]-[0041] the emissive layer comprises a phosphorescent emissive dopant.)}.

    PNG
    media_image7.png
    685
    1105
    media_image7.png
    Greyscale
                 
[AltContent: textbox (Lee ‘527’s Compound C-23)]

Therefore, at the time the invention was effectively filed, Lee ‘527’s Compound C-23 was a known hole transporting host material.
Lee ‘527 teaches that Lee ‘527’s Compound C-23 is used as a first host material of a light emitting layer {paragraphs [0008]-[0013]}. Lee ‘527 teaches that the second host material has the structure of Lee ‘527’s formula 2 {paragraph [0008]}. The modified compounds of Lee have the structure of Lee ‘527’s formula 2 {paragraphs [0014]-[0018]}.
Lee ‘527 teaches that organic light emitting devices comprising the host mixture has low driving voltage, high color purity, good efficiency and long lifetime {paragraph [0019]}.
Furthermore, Yu teaches that Lee ‘527’s Compound C-23 was a known host material component for an organic light emitting device {(paragraphs [0137]-[0145]: Example 1 comprises the compound of Prep. Ex. 1.), (paragraphs [0116]-[0120]: Prep. Ex. 1 produces a compound having the structure of Lee’s Compound C-23.)}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant claims to have further modified the device of Son as modified by Kondakova ‘516 by including Lee ‘527’s Compound 23 as the hole transporting host in the emissive layer as a substitution for the generalized hole transporting host of Kondakova ‘516, based on the teaching of Kondakova ‘516, Aziz, Lee ‘527, and Yu.  The substitution would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to be used to make an organic light-emitting device.
Compound C-23 of Lee ‘527 is a compound consisting of a combination of a moiety represented by the claimed Chemical Formula 3 and a moiety represented by the claimed Chemical Formula 4 where: L3 and L4 are each a single bond; Y3 and Y4 are each an unsubstituted C6 aryl group (a phenyl group); R12 to R15 are each hydrogen; in each case, La is a single bond, and Rb is hydrogen.
A light emitting layer comprising two host material and a light emitting material is a composition.

Allowable Subject Matter
Claims 4-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As outlined above, Son et al. (US 2021/0135118 A1) (hereafter “Son”) is the closest prior art. However, as outlined above, Son requires that the at least one of the Ar1 and Ar2 to be either a carbazolyl group or a phenyl group substituted with a carbazolyl group (at least one of A and B or Chemical Formula 1 of Son is the instant Ar1 or Ar2, and A and B of Chemical Formula 1 of Son are required to be either a carbazolyl group or a phenyl group substituted with a carbazolyl group). The current claims 4 and 5 do not encompass compounds in which one of the instant Ar1 and Ar2 is dibenzothiophene and the other of the instant Ar1 and Ar2 is phenyl substituted with carbazolyl. The prior art does not teach or motivate modifying the compounds of Son such that one of the instant Ar1 or Ar2 is unsubstituted phenyl or another group that meets the limitations of the current claims 4 and 5.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN CLAY KERSHNER whose telephone number is (303)297-4257. The examiner can normally be reached M-F, 9am-5pm (Mountain).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DYLAN C KERSHNER/           Primary Examiner, Art Unit 1786